Exhibit 10.5

 

EXECUTION COPY

 

HELIOS AND MATHESON ANALYTICS INC.

 

$150,000,000

 

equity distribution AGREEMENT

 

April 18, 2018

 

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

 

Ladies and Gentlemen:

 

Helios and Matheson Analytics Inc., a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with Canaccord Genuity LLC
(“Canaccord”), as of the date first written above, as follows:

 

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it will issue and sell through Canaccord, acting as sales
agent, shares of common stock, $0.01 par value per share (the “Common Shares”),
of the Company (the “Shares”) having an aggregate offering price of up to
$150,000,000. The Shares will be sold on the terms set forth herein at such
times and in such amounts as the Company and Canaccord shall agree from time to
time. The issuance and sale of the Shares through Canaccord will be effected
pursuant to the Registration Statement (as defined in Section 6(a)) filed by the
Company and declared effective by the United States Securities and Exchange
Commission (the “Commission”).

 

2. Placements.

 

(a)Placement Notice. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify Canaccord by e-mail notice (or
other method mutually agreed to in writing by the parties) containing the
parameters within which it desires to sell the Shares, which shall at a minimum
include the number of Shares (“Placement Shares”) to be issued, the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made (a “Placement Notice”), a form
of which shall be mutually agreed upon by the Company and Canaccord. The
Placement Notice shall originate from any of the individuals (each an
“Authorized Representative”) from the Company set forth on Schedule 1 (with a
copy to each of the other individuals from the Company listed on such schedule),
and shall be addressed to each of the individuals from Canaccord set forth on
Schedule 1 attached hereto, as such Schedule 1 may be amended from time to time.
The Placement Notice shall be effective upon confirmation by Canaccord unless
and until (i) Canaccord declines to accept the terms contained therein for any
reason, in its sole discretion, in accordance with the notice requirements set
forth in Section 4, (ii) the entire amount of the Placement Shares have been
sold, (iii) the Company suspends or terminates the Placement Notice in
accordance with the notice requirements set forth in Section 4, (iv) the Company
issues a subsequent Placement Notice with parameters superseding those on the
earlier dated Placement Notice, or (v) the Agreement has been terminated under
the provisions of Section 12.

 



 

 

 

(i)Placement Fee. The amount of compensation to be paid by the Company to
Canaccord with respect to each Placement (in addition to any expense
reimbursement pursuant to Section 7(i)(ii)) shall be equal to 5.0% of gross
proceeds from each Placement.

 

(ii)No Obligation. It is expressly acknowledged and agreed that neither the
Company nor Canaccord will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Canaccord, and then only upon the terms specified therein
and herein. It is also expressly acknowledged that Canaccord will be under no
obligation to purchase Shares on a principal basis. Unless otherwise provided
herein, in the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice control.

 

3. Sale of Placement Shares by Canaccord. Subject to the terms and conditions of
this Agreement, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement,
Canaccord will use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell on behalf of the Company and as
agent, such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. The Company acknowledges
that Canaccord will conduct the sale of Placement Shares in compliance with
applicable law, rules and regulations including, without limitation, Regulation
M under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and The NASDAQ Stock Market LLC and that such compliance may include a delay in
commencement of sales efforts after receipt of a Placement Notice. Canaccord
will provide written confirmation to the Company, as provided in Section 13, no
later than the opening of the Trading Day (as defined below) next following the
Trading Day on which they have made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to Canaccord with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company. Canaccord may sell Placement Shares by
any method permitted by law deemed to be an “at the market” offering under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), including
without limitation sales made directly on the NASDAQ Capital Market, on any
other existing trading market for the Common Shares or to or through a market
maker. Notwithstanding anything to the contrary set forth in this Agreement or a
Placement Notice, the Company acknowledges and agrees that (i) there can be no
assurance that Canaccord will be successful in selling any Placement Shares or
as to the price at which any Placement Shares are sold, if at all, and
(ii) Canaccord will incur no liability or obligation to the Company or any other
person or entity if they do not sell Placement Shares for any reason other than
a failure by Canaccord to use its commercially reasonable efforts consistent
with its normal trading and sales practices to sell on behalf of the Company and
as agent such Placement Shares as provided under this Section 3. For the
purposes hereof, “Trading Day” means any day on which the NASDAQ Capital Market
is open for trading.

 



-2-

 

 

4. Suspension of Sales.

 

(a)The Company or Canaccord may, upon notice to the other party in writing, by
telephone (confirmed immediately by verifiable facsimile transmission) or by
e-mail notice (or other method mutually agreed to in writing by the parties),
suspend any sale of Placement Shares; provided, however, that such suspension
shall not affect or impair either party’s obligations with respect to any
Placement Shares sold hereunder prior to the receipt of such notice. The Company
agrees that no such notice shall be effective against Canaccord unless it is
made to one of the individuals named on Schedule 1 hereto, as such Schedule may
be amended from time to time.

 

(b)Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Canaccord (provided Canaccord has been given prior written notice of
such by the Company, which notice Canaccord agrees to treat confidentially)
agree that no sale of Placement Shares will take place.

 

5. Settlement.

 

(a)Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Business Day (or such earlier day as is agreed by the parties to be
industry practice for regular-way trading) following the date on which such
sales are made (each a “Settlement Date”). The amount of proceeds to be
delivered to the Company on a Settlement Date against the receipt of the
Placement Shares sold (“Net Proceeds”) will be equal to the aggregate sales
price at which such Placement Shares were sold, after deduction for (i) the
commission or other compensation for such sales payable by the Company to
Canaccord, as the case may be, pursuant to Section 2 hereof, (ii) any other
amounts due and payable by the Company to Canaccord hereunder pursuant to
Section 7(i) hereof, and (iii) any transaction fees imposed by any governmental
or self-regulatory organization in respect of such sales.

 



-3-

 

 

(b)Delivery of Shares. On each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Placement Shares being sold
by crediting Canaccord’s accounts or its designee’s account at The Depository
Trust Company through its Deposit Withdrawal Agent Commission System or by such
other means of delivery as may be mutually agreed upon by the parties hereto
and, upon receipt of such Placement Shares, which in all cases shall be freely
tradeable, transferable, registered shares in good deliverable form, Canaccord
will, on each Settlement Date, deliver the related Net Proceeds in same day
funds delivered to an account designated by the Company prior to the Settlement
Date. If the Company defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10 hereto, it will (i) hold
Canaccord harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to Canaccord any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default; provided, however, that without limiting
Section 10 herein, the Company shall not be obligated to pay Canaccord any
commission, discount or other compensation on any Placement Shares that it is
not possible to settle due to: (i) a suspension or material limitation in
trading in securities generally on the NASDAQ Capital Market; or (ii) a material
disruption in securities settlement or clearance services in the United States.

 

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Canaccord that:

 

(a)Registration Statement and Prospectus. The Common Shares are registered
pursuant to Section 12(b) of the Exchange Act, and the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission (the “Commission Documents”) since the Company has
been subject to the requirements of Section 12 of the Exchange Act, and all of
such filings required to be filed within the last 12 months have been made on a
timely basis. The Common Shares are currently quoted on the NASDAQ Capital
Market under the trading symbol “HMNY”. The Company and the transactions
contemplated hereby meet the requirements for use of Form S-3 under the
Securities Act and the rules and regulations thereunder (“Rules and
Regulations”), including but not limited to the transaction requirements for an
offering made by the issuer set forth in Instruction I.B.1 to Form S-3. The
Company has prepared and filed with the Commission a registration statement on
Form S-3 (File No. 333-222685) with respect to the Shares to be offered and sold
by the Company pursuant to this Agreement. Such registration statement, at any
given time, including the amendments thereto at such time, the exhibits and any
schedules thereto at such time, the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act at such time and the
documents otherwise deemed to be a part thereof or included therein by the rules
and regulations under the Securities Act, is herein called the “Registration
Statement.” The Registration Statement, including the base prospectus contained
therein (the “Base Prospectus”) was prepared by the Company in conformity with
the requirements of the Securities Act and all applicable Rules and Regulations.
One or more prospectus supplements (the “Prospectus Supplements,” and together
with the Base Prospectus and any amendment thereto and all documents
incorporated therein by reference, the “Prospectus”) have been or will be
prepared by the Company in conformity with the requirements of the Securities
Act and all applicable Rules and Regulations and have been or will be filed with
the Commission in the manner and time frame required by the Securities Act and
the Rules and Regulations. Any amendment or supplement to the Registration
Statement or Prospectus required by this Agreement will be so prepared and filed
by the Company and, as applicable, the Company will use commercially reasonable
efforts to cause it to become effective as soon as reasonably practicable. No
stop order suspending the effectiveness of the Registration Statement has been
issued, and no proceeding for that purpose has been instituted or, to the
knowledge of the Company, threatened by the Commission. No order preventing or
suspending the use of the Base Prospectus, the Prospectus Supplement, the
Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission. Copies of all filings made by the Company under the Securities Act
and all Commission Documents that were filed with the Commission have either
been delivered to Canaccord or made available to Canaccord on the Commission’s
Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”). Any
reference herein to the Registration Statement, the Prospectus, or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated (or deemed to be incorporated) by reference therein pursuant to
Item 12 of Form S-3 under the Securities Act, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or Prospectus shall be deemed to refer to and include the filing after
the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For the purposes of this Agreement, the
“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement.

 



-4-

 

 

(b)No Misstatement or Omission. Each part of the Registration Statement, when
such part becomes effective, at any deemed effective date pursuant to
Rule 430B(f)(2) on the date of filing thereof with the Commission and at each
Applicable Time and Settlement Date, and the Prospectus, on the date of filing
thereof with the Commission and at each Applicable Time and Settlement Date,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Rules and Regulations; each part of the Registration
Statement, when such part becomes effective, did not or will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and the Prospectus, on the date of filing thereof with the Commission, and the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and with respect to
any Shares, together with the public offering price of such Shares, the
“Disclosure Package”) and at each Applicable Time and Settlement Date, did not
or will not include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; except that the
foregoing shall not apply to statements or omissions in any such document made
in reliance on information furnished in writing to the Company by Canaccord
intended for use in the Registration Statement, the Prospectus, or any amendment
or supplement thereto.

 

(c)Conformity with Securities Act and Exchange Act. The documents incorporated
by reference in the Registration Statement or the Prospectus, or any amendment
or supplement thereto, when they became effective under the Securities Act or
were filed with the Commission under the Exchange Act, as the case may be,
conformed in all material respects with the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and any
further documents so filed and incorporated by reference in the Registration
Statement or the Prospectus or any further amendment or supplement thereto, when
such documents become effective or are filed with the Commission, as the case
may be, will conform to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided however, that this representation and warranty
shall not apply to any statements or omissions (a) that have been corrected in a
filing that has been incorporated by reference in the Prospectus not less than
24 hours prior to the relevant Applicable Time or (b) made in reliance on
information furnished in writing to the Company by Canaccord intended for use in
any such document.

 

(d)Financial Statements; Non-GAAP Financial Measures. The financial statements
included in the Registration Statement, the Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial position of the Company and its
subsidiaries, at the dates indicated and its results of operations,
stockholders’ equity and cash flows for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved (except for any preparation of non-GAAP measures). The
supporting schedules, if any, present fairly in all material respects in
accordance with GAAP the information required to be stated therein. The pro
forma financial information and the related notes thereto included or
incorporated by reference in each of the Registration Statement, the Disclosure
Package and the Prospectus has been prepared in accordance with the Commission’s
rules and guidance with respect to pro forma financial information, and the
assumptions underlying such pro forma financial information are reasonable and
are set forth in each of the Registration Statement, the Disclosure Package and
the Prospectus. Except as included therein, no other historical or pro forma
financial statements or supporting schedules are required to be included in the
Registration Statement, the Disclosure Package or the Prospectus under the
Securities Act or the Rules and Regulations. All disclosures contained in the
Registration Statement, the Disclosure Package or the Prospectus regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act, and
Item 10 of Regulation S-K of the Securities Act, to the extent applicable.

 



-5-

 

 

(e)Subsidiaries. Each of the Company’s subsidiaries has been duly organized and
is validly existing as a corporation or other entity in good standing under the
laws of its jurisdiction of organization, with requisite power and authority to
own or lease its properties and conduct its business as described in the
Registration Statement, the Disclosure Package and the Prospectus. Each of the
Company’s subsidiaries is duly qualified to transact business in all
jurisdictions in which the conduct of its business requires such qualification,
except where the failure to be so qualified would not have a Material Adverse
Effect. All of the issued shares of capital stock or other ownership interest of
each of the subsidiaries have been duly authorized and validly issued, are fully
paid and non-assessable and are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims, except for such
liens, encumbrances, equities or claims as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Schedule 2 hereto (each, a
“subsidiary,” and collectively, the “subsidiaries”).

 

(f)No Material Adverse Change in Business. Except as otherwise stated therein,
since the respective dates as of which information is given in the Registration
Statement, the Disclosure Package or the Prospectus, (A) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company or any of its
subsidiaries, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its subsidiaries, other than those in the ordinary course
of business, which are material to the Company, and (C) there has been no
dividend or distribution of any kind declared, paid or made by the Company or
any of its subsidiaries on any class of its capital stock.

 

(g)Good Standing of the Company. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has requisite corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Registration Statement and the Prospectus and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.

 



-6-

 

 

(h)Absence of Violations, Defaults and Conflicts. The Company and each of its
subsidiaries is not (A) in violation of its charter or by-laws or other
applicable governing documents, (B) in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it may be bound or to which any of the properties or assets
of the Company or any of its subsidiaries is subject (collectively, “Agreements
and Instruments”), except for such defaults that would not reasonably be
expected to, singly or in the aggregate, result in a Material Adverse Effect, or
(C) in violation of any law, statute, rule, regulation, judgment, order, writ or
decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company, any of its subsidiaries or any of their respective properties,
assets or operations (each, a “Governmental Entity”), except for such violations
that would not reasonably be expected to, singly or in the aggregate, result in
a Material Adverse Effect. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein and in
the Registration Statement, the Disclosure Package and the Prospectus (including
the issuance and sale of the Securities and the use of the proceeds from the
sale of the Securities as described therein under the caption “Use of Proceeds”)
and compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any of its
subsidiaries pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not reasonably be expected to, singly or in the
aggregate, result in a Material Adverse Effect), nor will such action result in
any violation of (i) the provisions of the charter, by-laws or similar
organization document of the Company or any of its subsidiaries or (ii) any law,
statute, rule, regulation, judgment, order, writ or decree of any Governmental
Entity, except with respect to clause (ii), such violations as would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect. As used herein, a “Repayment Event” means any event or condition
which gives the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

 

(i)Foreign Corrupt Practices Act. Neither the Company, any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and, to the knowledge of the Company, its and their respective
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 



-7-

 

 

(j)Investment Company Act. Neither the Company nor the subsidiaries, is now or,
after giving effect to the offering and sale of the Shares, will be required to
register as an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

(k)Capitalization. The Company has an authorized capitalization as set forth in
the Registration Statement, the Disclosure Package and the Prospectus as of the
date or dates set forth therein. The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable. Except as described in or expressly contemplated by the
Registration Statement, the Disclosure Package and the Prospectus, there are no
outstanding rights (including, without limitation, pre-emptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind
relating to the issuance of any capital stock of the Company, any such
convertible or exchangeable securities or any such rights, warrants or options.

 

(l)The Shares. The Shares have been duly authorized and, when issued, delivered
and paid for pursuant to this Agreement, will be validly issued, fully paid and
non-assessable, free and clear of all Encumbrances and will be issued in
compliance with all applicable United States federal and state and all other
applicable foreign securities laws; the capital shares of the Company, including
the Common Shares, conform in all material respects to the description thereof
contained in the Registration Statement and the Common Shares, including the
Placement Shares, will conform to the description thereof contained in the
Prospectus as amended or supplemented. Neither the shareholders of the Company,
nor any other person or entity have any preemptive rights or rights of first
refusal with respect to the Placement Shares or other rights to purchase or
receive any of the Placement Shares or any other securities or assets of the
Company, and no person has the right, contractual or otherwise, to cause the
Company to issue to it, or register pursuant to the Securities Act, shares or
other securities or assets of the Company upon the issuance or sale of the
Placement Shares.

 

(m)Absence of Labor Dispute. No labor dispute with the employees of the Company
or any of its subsidiaries exists or, to the knowledge of the Company, is
imminent, and the Company has no knowledge of any existing or imminent labor
dispute by the employees of any of its principal suppliers, manufacturers,
customers or contractors.

 



-8-

 

 

(n)Absence of Proceedings. Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus, there is no action, suit, proceeding,
inquiry or investigation before or brought by any Governmental Entity now
pending or, to the knowledge of the Company, threatened against the Company or
any of its subsidiaries, which would reasonably be expected to, singly or in the
aggregate, result in a Material Adverse Effect, or which would reasonably be
expected to, singly or in the aggregate, materially and adversely affect the
consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder.

 

(o)Authorization; Enforceability.

 

(i)The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, to provide the
representations, warranties and indemnities under this Agreement and all
necessary action has been duly and validly taken by the Company to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly and validly authorized, executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company.

 

(ii)Executing and delivering this Agreement and the issuance and sale of the
Shares and the compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions contemplated herein will not
result in (i) a breach or violation of any of the terms and provisions of, or
constitute a default under, any obligation, agreement, covenant or condition
contained in any material indenture, mortgage, deed of trust, loan or credit
agreement or other agreement or instrument to which the Company or its
subsidiaries is a party or by which either of them is bound or to which any of
the property of the Company or its subsidiaries is subject, (ii) a violation of
the Company’s charter, articles of incorporation or bylaws, or any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or its subsidiaries or any of their properties,
(iii) the creation of any material Encumbrance upon any assets of the Company or
its subsidiaries or the triggering, solely as a result of the Company’s
execution and delivery of this Agreement, of any preemptive or anti-dilution
rights or rights of first refusal or first offer, or any similar rights (whether
pursuant to a “poison pill” provision or otherwise), on the part of holders of
the Company’s securities or any other person, or (iv) to the Company’s
knowledge, result in the violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority having jurisdiction over the Company or its subsidiaries or any of
their properties. Neither the Company nor its subsidiaries or affiliates, nor
any person acting on its or their behalf, has issued or sold any Common Shares
or securities or instruments convertible into, exchangeable for and/or otherwise
entitling the holder thereof to acquire Common Shares which would be integrated
with the offer and sale of the Shares hereunder for purposes of NASDAQ Rule
5635.

 

(p)Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof and
except for any unenforceability that, individually or in the aggregate, would
not unreasonably be expected to have a Material Adverse Effect.

 

(q)Possession of Licenses and Permits. The Company and each of its subsidiaries
possesses such permits, licenses, certificates, approvals, clearances, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate Governmental Entities necessary to conduct the business now operated
by them, except where the failure so to possess would not reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect. The Company
and each of its subsidiaries is in compliance with the terms and conditions of
all Governmental Licenses and, to the Company’s knowledge, no event has occurred
which allows, or after notice or lapse of time would allow, revocation or
termination thereof or result in any other material impairment of the rights of
the holder of any Government License, except where the failure so to comply
would not reasonably be expected to, singly or in the aggregate, result in a
Material Adverse Effect. All of the Governmental Licenses are valid and in full
force and effect. Neither the Company nor any of its subsidiaries (a) has
received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any U.S. or
non-U.S. Governmental Entity or third party alleging that any product, operation
or activity is in violation of any Governmental Licenses and has no knowledge
that any such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (b) has
received notice that any Governmental Entity has taken, is taking or intends to
take regulatory action, and has no knowledge that any Governmental Entity is
considering such action; and (c) is a party to any corporate integrity
agreement, deferred prosecution agreement, monitoring agreement, consent decree,
settlement order, or similar agreements, or has any reporting obligations
pursuant to any such agreement, plan or correction or other remedial measure
entered into with any Governmental Entity.

 



-9-

 

 

(r)Title to Property. The Company and each of its subsidiaries has good and
marketable title to all real property owned by it and good title or valid leases
to all personal property owned by it, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances (except for customary easements and rights of way) of any kind
except such as (A) are described in the Registration Statement, the Disclosure
Package and the Prospectus or (B) do not, singly or in the aggregate, materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and all of the leases and subleases material to the business of
the Company and that of its subsidiaries and under which the Company or any of
its subsidiaries holds properties described in the Registration Statement, the
Disclosure Package or the Prospectus, are in full force and effect, and neither
the Company nor any of its subsidiaries has received any written notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any of its subsidiaries under any of the leases or
subleases mentioned above, or affecting or questioning the rights of the Company
or any of its subsidiaries to the continued possession of the leased or
subleased premises under any such lease or sublease

 

(s)Insurance. The Company carries or is entitled to the benefits of insurance,
with reputable insurers, in such amounts and covering such risks as is
reasonably prudent and customary in the businesses in which it is engaged, and
all such insurance is in full force and effect. The Company has no reason to
believe that it will not be able (A) to renew its existing insurance coverage as
and when such policies expire or (B) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Effect. The
Company has not been denied the issuance of any material insurance policies
which it has sought or for which it has applied in the prior three years, except
for any applications still pending.

 

(t)Environmental Laws. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus or would not reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect, (A)  neither
the Company nor any of its subsidiaries is in violation of any federal, state,
local or foreign statute, law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
each of its subsidiaries has all permits, authorizations and approvals required
under any applicable Environmental Laws and is in compliance with their
requirements, (C) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) to the knowledge of the Company,
there are no existing events, conditions or facts that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or Governmental Entity, against
or affecting the Company or any of its subsidiaries relating to Hazardous
Materials or any Environmental Laws.

 



-10-

 

 

(u)Independent Accountants. Each of Rosenberg Rich Baker Berman & Company and
EisnerAmper LLP, who certified financial statements and supporting schedules
incorporated by reference in the Registration Statement, the Disclosure Package
and the Prospectus, is a registered independent public accounting firm as
required by the Securities Act, the Rules and Regulations and the Exchange Act.

 

(v)Forward-Looking Statements. No forward looking statement within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act
contained in the Commission Documents, the Registration Statement or the
Prospectus, has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

(w)Possession of Intellectual Property. Except as would not reasonably be
expected to have a Material Adverse Effect, (i)  the Company and each of its
subsidiaries owns all right, title and interest in or otherwise have the right
to use all patents, inventions, copyrights, know-how (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names and
other intellectual property rights (collectively, “Intellectual Property”) that
is necessary for, used or held for use in, or otherwise exploited in connection
with, the conduct of the business now operated by them and as proposed to be
operated, and (ii) to the Company’s knowledge, neither the Company nor any of
its subsidiaries is infringing, misappropriating, diluting or otherwise
violating the Intellectual Property of any third party. Except as disclosed in
the Registration Statement, the Disclosure Package and the Prospectus or as
would not reasonably be expected to have a Material Adverse Effect, (i) no
action, suit, claim, or other proceeding is pending, or to the Company’s
knowledge, is threatened, alleging that the Company or any of its subsidiaries
is infringing, misappropriating, diluting, or otherwise violating the
Intellectual Property of any third party in any respect, and (ii) no action,
suit, claim, or other proceeding is pending, or to the Company’s knowledge, is
threatened, challenging the validity, enforceability, scope, registration,
ownership or use of any Intellectual Property of the Company or any of its
subsidiaries that is, singly or in the aggregate, necessary to its business
(with the exception of office actions in connection with applications for the
registration or issuance of such Intellectual Property).

 



-11-

 

 

(x)Payment of Taxes. All United States federal income tax returns of the Company
and each of its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided other than
as would not reasonably be expected to, singly or in the aggregate, have a
Material Adverse Effect. The Company and each of its subsidiaries has filed all
other tax returns that are required to have been filed by them pursuant to
applicable foreign, state, local or other law except insofar as the failure to
file such returns would not result in a Material Adverse Effect, and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Company or any such subsidiary, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company or any such subsidiary, other than as would not reasonably be
expected to, singly or in the aggregate, have a Material Adverse Effect. Except
as disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, the charges, accruals and reserves on the books of the Company in
respect of any income and corporation tax liability for any years not finally
determined are believed to be adequate to meet any assessments or re-assessments
for additional income tax for any years not finally determined, except to the
extent of any inadequacy that would not reasonably be expected to result in a
Material Adverse Effect.

 

(y)No Reliance. The Company has not relied upon Canaccord or legal counsel for
Canaccord for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

 

(z)Disclosure Controls.

 

(i)The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), which (a) are
designed to ensure that material information relating to the Company, including
its consolidated subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the preparation of the Registration Statement;
(b) have been evaluated for effectiveness as of the date of the filing of the
Registration Statement with the Commission; and (c) are effective in all
material respects to perform the functions for which they were established.

 

(ii)The Company (a) makes and keeps accurate books and records and (b) maintains
internal accounting controls which provide reasonable assurance that
(1) transactions are executed in accordance with management’s authorization,
(2) transactions are recorded as necessary to permit preparation of its
financial statements and to maintain accountability for its assets, (3) access
to its assets is permitted only in accordance with management’s authorization
and (4) the reported accountability for its assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

 



-12-

 

 

(aa)Accounting Controls. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, the Company maintains effective internal
control over financial reporting (as defined under Rule 13a-15 and 15d-15 of the
Exchange Act) and a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization; (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (E) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the Registration Statement, the Disclosure
Package and the Prospectus fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as described in the Registration
Statement, the Disclosure Package and the Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(bb)Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed, or would reasonably be expected, to
cause or result in, or which constitutes, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(cc)Broker/Dealer Relationships. Neither the Company nor the subsidiaries or any
related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a FINRA member” or “associated person of a FINRA member” (within
the meaning of Article I of the Bylaws of the FINRA).

 

(dd)Margin Rules. The application of the proceeds received by the Company from
the issuance, sale and delivery of the Securities as described in the
Registration Statement, the Disclosure Package and the Prospectus will not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

(ee)Sarbanes-Oxley. The principal executive officer and principal financial
officer of the Company have made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
in connection therewith (the “Sarbanes-Oxley Act”) with respect to all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission, and the statements contained in any such certification are
complete and correct. The Company, and to its knowledge, all of the Company’s
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act.

 



-13-

 

 

(ff)Brokers. Except for the Placement Fees and expense reimbursement payable to
Canaccord pursuant to this Agreement, there is no broker, finder or other party
that is entitled to receive from the Company any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.

 

(gg)Canaccord Purchases. The Company acknowledges and agrees that Canaccord has
informed the Company that Canaccord may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Shares for
Canaccord’s own account and for the account of its clients at the same time as
sales of Placement Shares occur pursuant to this Agreement.

 

(hh)No Registration Rights. Except as may be described in the Prospectus,
neither the Company nor its subsidiaries is party to any agreement that provides
any person with the right to require the Company or its subsidiaries to register
any securities for sale under the Securities Act by reason of the filing of the
Registration Statement with the Commission or the issuance and sale of the
Placement Shares.

 

(ii)Accurate Descriptions. The statements set forth in the Registration
Statement, the Disclosure Package and the Prospectus under the caption
“Description of Capital Stock,” insofar as they purport to constitute a summary
of the terms of the Common Stock are accurate, complete and fair summaries.

 

(jj)OFAC. Neither the Company, any of its subsidiaries nor, to the knowledge of
the Company, its or their respective directors, officers, agents, employees,
affiliates or representatives (each, a “Person” ) are currently the subject of
sanctions administered or enforced by the United States Government, including,
without limitation, the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority applicable
to the Company and its subsidiaries (collectively, “Sanctions”), nor is the
Company or any of its subsidiaries located, organized or resident in a country
or territory that is the subject of Sanctions; and the Company does not intend
to, directly or indirectly, use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any subsidiaries,
joint venture partners or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 



-14-

 

 

(kk)Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company or any of its subsidiaries with respect to the Money Laundering Laws
is pending or, to the knowledge of the Company, threatened.

 

(ll)Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Prospectus which have not been described as required.

 

(mm)ERISA. Other than as would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect and except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, (i) no
“employee benefit plan” (as defined in Section 3(3) of ERISA), for which the
Company would have any liability (whether absolute or contingent) (each a
“Plan”) has experienced a failure to satisfy the “minimum funding standard” (as
defined in Section 302 of the Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”) or Section 412 of the Internal Revenue Code of 1986, as
amended (the “Code”)), or other event of the kind described in Section 4043(c)
of ERISA (other than events with respect to which the 30-day notice requirement
under Section 4043 of ERISA has been waived) or any similar minimum funding
failure event with respect to any Plan (other than a Plan that under applicable
law is required to be funded by a trust or funding vehicle maintained
exclusively by a governmental authority) that is maintained outside of the
United States primarily for the benefit of persons substantially all of whom are
nonresident aliens (ii) each Plan is in compliance in all respects with
applicable law, including, without limitation, ERISA and the Code; (iii) other
than in the ordinary course, neither the Company nor any trade or business,
whether or not incorporated, that, together with the Company, would be deemed to
be a “single employer” within the meaning of Section 4001(b)(1) of ERISA or
Section 414(b), 414(c), 414(m) or 414(o) of the Code has incurred or reasonably
expects to incur any liability with respect to any Plan (A) under Title IV of
ERISA or (B) in respect of any post-employment health, medical or life insurance
benefits for former, current or future employees of the Company, except as
required to avoid excise tax under Section 4980B of the Code and except, on a
case by case basis, limited extensions of health insurance benefits (for a
period of no more than 18 months post-employment) to former employees receiving
severance payments from the Company; and (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which could cause the loss of
such qualification. The Company is not, nor at any time during the last three
years has the Company been, a party to any collective bargaining agreement or
other labor agreement with respect to employees of the Company. There are no
pending, or, to the Company’s knowledge, threatened, activities or proceedings
by any labor union or similar entity to organize any employees of the Company.
No labor dispute with, or labor strike, work stoppage or other material labor
disturbance by, the employees of the Company exists or to the Company’s
knowledge is imminent.

 



-15-

 

 

(nn)Stock Options. With respect to the outstanding stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
(the “Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” the “Code”, so qualified, (ii) each grant of a Stock
Option was duly authorized no later than the date on which the grant of such
Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans and all other
applicable laws and regulatory rules or requirements, except where the failure
to comply with such laws, regulatory rules or requirements would not result in a
Material Adverse Effect, and (iv) each such grant was properly accounted for in
accordance with GAAP in the financial statements (including the related notes)
of the Company included in the Registration Statement, the Disclosure Package
and the Prospectus, to the extent required under GAAP to be accounted for in
such financial statements.

 

(oo)No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
issuer free writing prospectus, as defined in Rule 405 under the Securities Act
(an “Issuer Free Writing Prospectus”), as of the Applicable Time did not or will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement contained in any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by and through Canaccord for use therein.

 



-16-

 

 

(pp)Conformity of Issuer Free Writing Prospectus. Each Issuer Free Writing
Prospectus conformed or will conform in all material respects with the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Placement Shares, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified. The Company has not made any offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus without the
prior written consent of Canaccord. The Company has retained in accordance with
the Securities Act all Issuer Free Writing Prospectuses that were not required
to be filed pursuant to the Securities Act.

 

(qq)FINRA Exemption. The Company satisfies the pre-1992 eligibility requirements
for the use of a registration statement on Form S-3 in connection with the
offering contemplated thereby (the pre-1992 eligibility requirements for the use
of the registration statement on Form S-3 include (i) having a non-affiliate,
public common equity float of at least $150 million or a non-affiliate, public
common equity float of at least $100 million and annual trading volume of at
least three million shares and (ii) having been subject to the Exchange Act
reporting requirements for a period of 36 months).

 

(rr)Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement, except such as have been already obtained or as may be
required under the 1933 Act, the 1933 Act Regulations, the rules of the NASDAQ
Stock Market LLC, or state securities laws.

 

(ss)Maintenance of Rating. The Company does not have any securities rated by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the 1933 Act).

 

(tt)Statistical and Market-Related Data. Any statistical and market-related data
included in the Registration Statement, the Disclosure Package or the Prospectus
are based on or derived from sources that the Company believes, after reasonable
inquiry, to be reliable and accurate in all material respects and, to the extent
required, the Company has obtained the written consent to the use of such data
from such sources.

 

(uu)FINRA Affiliations. There are no affiliations or associations between any
member of FINRA and any of the Company’s officers, directors or 5% or greater
securityholders.

 

(vv)Related Party Transactions. There are no business relationships or
related-party transactions involving the Company, any of its subsidiaries or any
other person required to be described in the Registration Statement, any
preliminary prospectus, the Prospectus and the Disclosure Package which have not
been described as required. The Disclosure Package contains in all material
respects the same description of the matters set forth in the preceding sentence
contained in the Prospectus.

 



-17-

 

 

7. Covenants of the Company. The Company covenants and agrees with Canaccord
that:

 

(a)Registration Statement Amendments. After the date of this Agreement and
during the period in which a prospectus relating to the Placement Shares is
required to be delivered by Canaccord under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 or
Rule 173(a) under the Securities Act), (i) the Company will notify Canaccord
promptly of the time when any subsequent amendment to the Registration Statement
has been filed with the Commission and has become effective (each, a
“Registration Statement Amendment Date”) or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information; (ii) the Company will file promptly all other material required to
be filed by it with the Commission pursuant to Rule 433(d) under the Securities
Act; (iii) it will prepare and file with the Commission, promptly upon
Canaccord’s request, any amendments or supplements to the Registration Statement
or Prospectus that, in Canaccord’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by
Canaccord (provided, however, that the failure of Canaccord to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect Canaccord’s right to rely on the representations and warranties made by
the Company in this Agreement); (iv) the Company will submit to Canaccord a copy
of any amendment or supplement to the Registration Statement or Prospectus a
reasonable period of time before the filing thereof and will afford Canaccord
and Canaccord’s counsel a reasonable opportunity to comment on any such proposed
filing prior to such proposed filing; and (v) it will furnish to Canaccord at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference in the Registration Statement or Prospectus; and
the Company will cause each amendment or supplement to the Prospectus to be
filed with the Commission as required pursuant to the applicable paragraph of
Rule 424 (b) of the Rules and Regulations or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed.

 

(b)Notice of Commission Stop Orders. The Company will advise Canaccord, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of the Prospectus or
other prospectus in respect of the Shares, of any notice of objection of the
Commission to the use of the form of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Securities
Act, of the suspension of the qualification of the Shares for offering or sale
in any jurisdiction, of the initiation or threatening of any proceeding for any
such purpose, or of any request by the Commission for the amending or
supplementing of the form of the Registration Statement or the Prospectus or for
additional information; and, in the event of the issuance of any such stop order
or of any such order preventing or suspending the use of the Prospectus in
respect of the Shares or suspending any such qualification, to promptly use its
commercially reasonable efforts to obtain the withdrawal of such order; and in
the event of any such issuance of a notice of objection, promptly to take such
reasonable steps as may be necessary to permit offers and sales of the Placement
Shares by Canaccord, which may include, without limitation, amending the
Registration Statement or filing a new registration statement, at the Company’s
expense (references herein to the Registration Statement shall include any such
amendment or new registration statement).

 



-18-

 

 

(c)Delivery of Prospectus; Subsequent Changes. Within the time during which a
prospectus relating to the Shares is required to be delivered by Canaccord under
the Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or Rule 173(a) under the Securities Act), the
Company will comply with all requirements imposed upon it by the Securities Act
and by the Rules and Regulations, as from time to time in force, and will file
on or before their respective due dates all reports required to be filed by it
with the Commission pursuant to Sections 13(a), 13(c), 15(d), if applicable, or
any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will immediately notify Canaccord to suspend the
offering of Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

 

(d)NASDAQ Filings. In connection with the offering and sale of the Placement
Shares, the Company will file with the NASDAQ Capital Market all documents and
notices, and make all certifications, required by the NASDAQ Capital Market of
companies that have securities that are listed on the NADAQ Capital Market.

 

(e)Listing of Placement Shares. The Company will use commercially reasonable
efforts to cause the Placement Shares to be listed on the NASDAQ Capital Market
and to qualify the Placement Shares for sale under the securities laws of such
jurisdictions as Canaccord designates and to continue such qualifications in
effect so long as required for the distribution of the Placement Shares;
provided that the Company shall not be required in connection therewith to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction.

 



-19-

 

 

(f)Delivery of Registration Statement and Prospectus. The Company will furnish
to Canaccord and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the period in
which a prospectus relating to the Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Canaccord may from time
to time reasonably request and, at Canaccord’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of Placement Shares
may be made.

 

(g)[Intentionally Omitted].

 

(h)Earnings Statement. The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter, an earnings statement covering
a 12-month period that satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 of the Rules and Regulations.

 

(i)Expenses.

 

(i)The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all expenses incident to
the performance of its obligations hereunder, including but not limited to
(i) the preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto and each Issuer Free Writing Prospectus (as defined in
Section 8 of this Agreement), (ii) the preparation, issuance and delivery of the
Placement Shares, (iii) all fees and disbursements of the Company’s counsel,
accountants and other advisors, (iv) the qualification of the Placement Shares
under securities laws in accordance with the provisions of Section 7(e) of this
Agreement, including filing fees in connection therewith, (v) the printing and
delivery to Canaccord of copies of the Prospectus and any amendments or
supplements thereto, and of this Agreement, (vi) the fees and expenses incurred
in connection with the listing or qualification of the Placement Shares for
trading on the NASDAQ Capital Market, and (vii) any filing fees related to the
Commission and FINRA.

 

(ii)Notwithstanding the foregoing, the Company shall reimburse Canaccord for all
of its reasonable expenses, up to a maximum reimbursement of $50,000, arising
out of this Agreement (including travel and related expenses, the costs of
document preparation, production and distribution, third party research and
database services and the reasonable fees and disbursements of counsel to
Canaccord) within ten (10) days of the presentation by Canaccord to the Company
of a reasonably detailed statement therefor.

 



-20-

 

 

(j)Use of Proceeds. The Company will use the net proceeds as described in the
Prospectus.

 

(k)Other Sales. Without the prior written consent of Canaccord (which consent
shall not be unreasonably withheld), the Company will not (A) directly or
indirectly, offer to sell, sell, announce the intention to sell, contract to
sell, pledge, lend, grant or sell any option, right or warrant to sell or any
contract to purchase, purchase any contract or option to sell or otherwise
transfer or dispose of any Common Shares (other than the Shares offered pursuant
to the provisions of this Agreement) or securities convertible into or
exchangeable for Common Shares, warrants or any rights to purchase or acquire,
Common Shares or file any registration statement under the Securities Act with
respect to any of the foregoing (other than a registration statement on
Form S-8), or (B) enter into any swap or other agreement or any transaction that
transfers in whole or in part, directly or indirectly, any of the economic
consequence of ownership of the Common Shares, or any securities convertible
into or exchangeable or exercisable for or repayable with Common Shares, whether
any such swap or transaction described in clause (A) or (B) above is to be
settled by delivery of Common Shares or such other securities, in cash or
otherwise, during the period beginning on the fifth (5th) Business Day
immediately prior to the date on which any Placement Notice is delivered by the
Company hereunder and ending on the fifth (5th) Business Day immediately
following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice. The foregoing sentence shall not apply to (i)
Common Shares, options to purchase Common Shares or Common Shares issuable upon
the exercise of options, restricted share awards, restricted share unit awards,
Common Shares issuable upon vesting of restricted share unit awards, or other
equity awards or Common Shares issuable upon exercise or vesting of equity
awards, pursuant to any employee or director (x) equity award or benefits plan
or otherwise approved by the Company’s Board of Directors, (y) share ownership
or share purchase plan or (z) dividend reinvestment plan (but not shares subject
to a waiver to exceed plan limits in its dividend reinvestment plan) of the
Company whether now in effect or hereafter implemented, (ii) Common Shares
issuable upon conversion of securities or the exercise of warrants, options or
other rights in effect or outstanding on the date hereof, (iii) the entering
into an underwriting agreement with Canaccord acting as underwriter in
connection with a best efforts underwritten offering as described in the
Prospectus (the “Concurrent Public Offering”), (iv) Common Shares or any
securities convertible into, or exercisable, or exchangeable for, Common Shares,
issued in connection with future acquisitions as long as the aggregate number of
Common Shares issued or issuable does not exceed 10% of the number of Common
Shares outstanding immediately after giving effect to the Concurrent Public
Offering; or (v) Common Shares or any securities convertible into, or
exercisable, or exchangeable for, Common Shares, issued in connection with any
acquisition of, or business combination with, MoviePass Inc.

 



-21-

 

 

(l)Change of Circumstances. The Company will, at any time a Placement Notice is
outstanding, advise Canaccord immediately after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect any opinion, certificate, letter or other document provided to Canaccord
in connection with such Placement Notice; and without the prior written consent
of Canaccord (which consent shall not be unreasonably withheld), the Company
will not directly or indirectly in any other “at the market” or continuous
equity transaction offer to sell, sell, contract to sell, grant any option to
sell or otherwise dispose of any Common Shares (other than the Placement Shares
offered pursuant to the provisions of this Agreement) or securities convertible
into or exchangeable for Common Shares, warrants or any rights to purchase or
acquire, Common Shares prior to the later of the termination of this Agreement
and the tenth (10th) day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice; provided,
however, that such restrictions will not be applicable to the Company’s issuance
or sale of (i) Common Shares, options to purchase Common Shares or Common Shares
issuable upon the exercise of options, restricted share awards, restricted share
unit awards, Common Shares issuable upon vesting of restricted share unit
awards, or other equity awards or Common Shares issuable upon exercise or
vesting of equity awards, pursuant to any employee or director (x) equity award
or benefits plan or otherwise approved by the Company’s Board of Directors, (y)
share ownership or share purchase plan or (z) dividend reinvestment plan (but
not shares subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, and (ii) Common Shares issuable upon conversion of securities or
the exercise of warrants, options or other rights in effect or outstanding on
the date hereof.

 

(m)Due Diligence Cooperation. The Company will cooperate with any reasonable due
diligence review conducted by Canaccord or its agents, including, without
limitation, providing information and making available documents and the
Company’s senior corporate officers, as Canaccord may reasonably request;
provided, however, that the Company shall be required to make available senior
corporate officers only (i) by telephone or at the Company’s principal offices
and (ii) during the Company’s ordinary business hours.

 

(n)Affirmation of Representations, Warranties, Covenants and Other Agreements.
Upon commencement of the offering of the Placement Shares under this Agreement
(and upon the recommencement of the offering of the Placement Shares under this
Agreement following any termination of a suspension of sales hereunder), and at
each Applicable Time, the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement.

 

(o)Required Filings Relating to Placement of Placement Shares. In each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company in
respect of any quarter in which sales of Placement Shares were made by Canaccord
under this Agreement (each date on which any such document is filed, and any
date on which an amendment to any such document is filed, a “Company Periodic
Report Date”), the Company shall set forth with regard to such quarter the
number of Shares sold through the Canaccord under this Agreement, the Net
Proceeds received by the Company and the compensation paid by the Company to
Canaccord with respect to sales of Placement Shares pursuant to this Agreement.

 



-22-

 

 

(p)Representation Dates; Certificate. During the term of this Agreement, on the
date of each Placement Notice given hereunder, promptly upon each request of
Canaccord, and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of
document(s) by reference to the Registration Statement or the Prospectus
relating to the Placement Shares; (ii) files an annual report on Form 10-K under
the Exchange Act; (iii) files its quarterly reports on Form 10-Q under the
Exchange Act; or (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release, to “furnish” information pursuant
to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01
of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a “Representation
Date”); the Company shall furnish Canaccord with a certificate, in the form
attached hereto as Exhibit A.  The requirement to provide a certificate under
this Section 7(p) shall be waived for any Representation Date occurring at a
time at which no Placement Notice is pending, which waiver shall continue until
the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date following the delivery of such
Placement Notice; provided, however, that such waiver shall not apply for any
Representation Date on which the Company files its annual report on Form 10-K.  

 

Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide Canaccord with a certificate under this Section 7(p),
then before the Company delivers the Placement Notice or Canaccord sells any
Placement Shares, the Company shall provide Canaccord with a certificate, in the
form attached hereto as Exhibit A, dated the date of the Placement Notice.

 

(q)Legal Opinions. Upon execution of this Agreement, upon the commencement of
the offering of the Placement Shares under this Agreement (and upon
recommencement of the offering of the Placement Shares under this Agreement
following any termination of a suspension of sales hereunder), and within two
(2) trading days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit A
for which no waiver is applicable, the Company will furnish or cause to be
furnished to Canaccord and to counsel to Canaccord (i) the written opinion and
negative assurance letters of Greenberg Traurig LLP, counsel to the Company, and
(ii) the written opinion of Ellenoff Grossman & Schole LLP, counsel to MoviePass
Inc., each dated the date the opinions or letter are required to be delivered,
as the case may be, in a form and substance reasonably satisfactory to Canaccord
and its counsel, or, in lieu of such opinions and letter, counsel last
furnishing such opinions and letter to Canaccord shall furnish Canaccord with a
letter substantially to the effect that Canaccord may rely on such last opinions
and letter to the same extent as though each were dated the date of such letter
authorizing reliance (except that statements in such last opinions and letter
shall be deemed to relate to the Registration Statement and the Prospectus as
amended and supplemented to the time of delivery of such letter authorizing
reliance).

 



-23-

 

 

(r)Comfort Letters. Upon execution of this Agreement, upon commencement of the
offering of the Placement Shares under this Agreement (and upon the
recommencement of the offering of the Placement Shares under this Agreement
following any termination of a suspension of sales hereunder), and within two
(2) trading days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit A
for which no waiver is applicable, the Company shall cause each of Rosenberg
Rich Baker Berman & Company (with respect to the Company), EisnerAmper LLP (with
respect to MoviePass Inc.) and EisnerAmper LLP (with respect to Zone
Technologies, Inc.) to furnish Canaccord a letter dated the date of this
Agreement or the date of such recommencement or the date of such Representation
Date (but in the case of clauses (i) and (iv) of Section 7(p) above, only if
Canaccord reasonably determines that the information contained in such filings
with the Commission contains a material change in the financial disclosure of
the Company), as the case may be (the “Comfort Letters”), in form and substance
satisfactory to Canaccord, (i) confirming that they are registered independent
public accountants within the meaning of the Securities Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of such date, the conclusions and findings of such firm with respect to the
financial information and other matters included in or incorporated by reference
in the Registration Statement as ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letters, the “Initial Comfort Letters”) and (iii) updating the
Initial Comfort Letters with any information which would have been included in
the Initial Comfort Letters had it been given on such date and modified as
necessary to relate to the Registration Statement and the Prospectus, as amended
and supplemented to the date of such letters.

 

(s)Market Activities. The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes or might reasonably
be expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares or
(ii) sell, bid for, or purchase the Shares, or pay anyone any compensation for
soliciting purchases of the Shares other than Canaccord.

 

(t)Insurance. The Company and its subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for companies engaged in similar businesses in similar industries.

 

(u)Compliance with Laws. The Company and its subsidiaries shall comply with all
applicable federal, state and local or foreign law, rule, regulation, ordinance,
order or decree, except where failure to so comply would not reasonably be
expected to have a Material Adverse Effect. Furthermore, the Company and its
subsidiaries shall maintain, or cause to be maintained, all material
environmental permits, licenses and other authorizations required by federal,
state and local law in order to conduct their businesses as described in the
Prospectus, and the Company and its subsidiaries shall conduct their businesses,
or cause their businesses to be conducted, in substantial compliance with such
permits, licenses and authorizations and with applicable environmental laws,
except where the failure to maintain or be in compliance with such permits,
licenses and authorizations would not reasonably be expected to have a Material
Adverse Effect.

 

(v)Investment Company Act. The Company will conduct its affairs in such a manner
so as to reasonably ensure that neither it nor the subsidiaries will be or
become, at any time prior to the termination of this Agreement, an “investment
company,” as such term is defined in the Investment Company Act, assuming no
change in the Commission’s current interpretation as to entities that are not
considered an investment company.

 

(w)Securities Act and Exchange Act. The Company will use commercially reasonable
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Shares as contemplated
by the provisions hereof and the Prospectus.

 

(x)No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance by the Company and Canaccord
in its capacity as principal or agent hereunder, neither Canaccord nor the
Company (including its agents and representatives, other than Canaccord in its
capacity as such) will make, use, prepare, authorize, approve or refer to any
written communication (as defined in Rule 405 under the Securities Act),
required to be filed by it with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Common Shares hereunder.

 

(y)Sarbanes-Oxley Act. The Company and the subsidiaries will use their
commercially reasonable efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

 

(z)Consent to Canaccord Trading. The Company consents to Canaccord trading in
the Common Shares of the Company for Canaccord’s own account and for the account
of its clients at the same time as sales of Placement Shares occur pursuant to
this Agreement.

 



-24-

 

 

(aa)Rescission Offers. If, to the knowledge of the Company, all filings required
by Rule 424 in connection with this offering shall not have been made or the
representation in Section 6 shall not be true and correct on the applicable
Settlement Date, the Company will offer to any person who has agreed to purchase
Placement Shares from the Company as the result of an offer to purchase
solicited by Canaccord the right to refuse to purchase and pay for such
Placement Shares.

 

(bb)Actively Traded Security. If, at the time of execution of this Agreement,
the Company’s Common Shares is not an “actively traded security” exempted from
the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule, the Company shall notify Canaccord at the time
the Common Shares become an “actively traded security” under such rule.
Furthermore, the Company shall notify Canaccord immediately if the Common
Shares, having once qualified for such exemption, cease to so qualify.

 

8. Additional Representations and Covenants of the Company.

 

(a)Issuer Free Writing Prospectuses.

 

(i)The Company represents that it has not made, and covenants that, unless it
obtains the prior written consent of Canaccord, it will not make any offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
required to be filed by it with the Commission or retained by the Company under
Rule 433 of the Securities Act; except as set forth in a Placement Notice, no
use of any Issuer Free Writing Prospectus has been consented to by Canaccord.
The Company agrees that it will comply with the requirements of Rules 164 and
433 of the Securities Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending.

 

(ii)The Company agrees that no Issuer Free Writing Prospectus, if any, will
include any information that conflicts with the information contained in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus. In addition, no
Issuer Free Writing Prospectus, if any, will include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided however, the foregoing shall not apply to any statements or
omissions in any Issuer Free Writing Prospectus made in reliance on information
furnished in writing to the Company by Canaccord intended for use therein.

 



-25-

 

 

(iii)The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statement, including any document incorporated by reference therein that has not
been superseded or modified, or the Prospectus or would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, the Company will give prompt notice thereof to Canaccord
and, if requested by Canaccord, will prepare and furnish without charge to
Canaccord an Issuer Free Writing Prospectus or other document which will correct
such conflict, statement or omission; provided, however, the foregoing shall not
apply to any statements or omissions in any Issuer Free Writing Prospectus made
in reliance on information furnished in writing to the Company by Canaccord
intended for use therein.

 

(b)Non-Issuer Free Writing Prospectus. The Company consents to the use by
Canaccord of a free writing prospectus that (a) is not an “Issuer Free Writing
Prospectus” as defined in Rule 433 under the Securities Act, and (b) contains
only information describing the preliminary terms of the Shares or their
offering, or information permitted under Rule 134 under the Securities Act;
provided that Canaccord covenants with the Company not to take any action that
would result in the Company being required to file with the Commission under
Rule 433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of Canaccord that otherwise would not be required to be filed by the
Company thereunder, but for the action of Canaccord and the Company shall have
consented to the form and substance of such free writing prospectus prior to its
use by Canaccord.

 

(c)Distribution of Offering Materials. The Company has not distributed and will
not distribute, during the term of this Agreement, any offering materials in
connection with the offering and sale of the Placement Shares other than the
Registration Statement, Prospectus or any Issuer Free Writing Prospectus
reviewed and consented to by Canaccord and included in a Placement Notice (as
described in clause (a)(i) above).

 

9. Conditions to Canaccord’s Obligations. The obligations of Canaccord hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein
and in the applicable Placement Notices, to the due performance by the Company
of its obligations hereunder, to the completion by Canaccord of a due diligence
review satisfactory to Canaccord in its reasonable judgment, and to the
continuing satisfaction (or waiver by Canaccord in its sole discretion) of the
following additional conditions:

 

(a)Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of (i) all Placement Shares
issued pursuant to all prior Placements and not yet sold by Canaccord and
(ii) all Placement Shares contemplated to be issued by the Placement Notice
relating to such Placement.

 



-26-

 

 

(b)No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state or foreign or other
governmental, administrative or self-regulatory authority during the period of
effectiveness of the Registration Statement, the response to which might
reasonably require any amendments or supplements to the Registration Statement
or the Prospectus; (ii) the issuance by the Commission or any other federal or
state or foreign or other governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; (iii) receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and in the case of the Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
(v) the Company’s reasonable determination that a post-effective amendment to
the Registration Statement would be appropriate.

 

(c)No Misstatement or Material Omission. Canaccord shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Canaccord’s
opinion is material, or omits to state a fact that in Canaccord’s opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

(d)Material Changes. Except as contemplated and appropriately disclosed in the
Prospectus, or disclosed in the Company’s reports filed with the Commission, in
each case at the time the applicable Placement Notice is delivered, there shall
not have been any material change, on a consolidated basis, in the authorized
capital shares of the Company and its subsidiaries, or any Material Adverse
Effect, or any development that may reasonably be expected to cause a Material
Adverse Effect, or a downgrading in or withdrawal of the rating assigned to any
of the Company’s securities by any rating organization or a public announcement
by any rating organization that it has under surveillance or review its rating
of any of the Company’s securities, the effect of which, in the sole judgment of
Canaccord (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.

 



-27-

 

 

(e)Certificate. Canaccord shall have received the certificate required to be
delivered pursuant to Section 7(p) on or before the date on which delivery of
such certificate is required pursuant to Section 7(p).

 

(f)Legal Opinions. Canaccord shall have received the opinions and letters of
counsel to the Company required to be delivered pursuant Section 7(q) on or
before the date on which such delivery of such opinions and letters are required
pursuant to Section 7(q). In addition, Canaccord shall have received a negative
assurance letter of Goodwin Procter LLP, counsel to Canaccord, on such dates and
with respect to such matters as Canaccord may reasonably request.

 

(g)Comfort Letters. Canaccord shall have received the Comfort Letters required
to be delivered pursuant Section 7(r) on or before the date on which such
delivery of such letters are required pursuant to Section 7(r).

 

(h)Approval for Listing; No Suspension. The Placement Shares shall have either
been (i) approved for listing, subject to notice of issuance, on the NASDAQ
Capital Market, or (ii) the Company shall have filed an application for listing
of the Placement Shares on the NASDAQ Capital Market at or prior to the issuance
of the Placement Notice. Trading in the Common Shares shall not have been
suspended on the NASDAQ Capital Market.

 

(i)Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(p), the Company shall have furnished to
Canaccord such appropriate further information, certificates, opinions and
documents as Canaccord may reasonably request. All such opinions, certificates,
letters and other documents will be in compliance with the provisions hereof.
The Company will furnish Canaccord with such conformed copies of such opinions,
certificates, letters and other documents as Canaccord shall reasonably request.

 

(j)Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

(k)No Termination Event. There shall not have occurred any event that would
permit Canaccord to terminate this Agreement pursuant to Section 12(a).

 



-28-

 

 

10. Indemnification and Contribution.

 

(a)Company Indemnification. The Company will indemnify and hold harmless
Canaccord and each person, if any, who controls Canaccord against any losses,
claims, damages or liabilities, joint or several, to which Canaccord or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
Prospectus, the Disclosure Package, or any Issuer Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Securities Act, or any amendment or supplement to the Registration
Statement, the Prospectus or the Disclosure Package, or in any application or
other document executed by or on behalf of the Company or based on written
information furnished by or on behalf of the Company filed in any jurisdiction
in order to qualify the Placement Shares under the securities laws thereof or
filed with the Commission, or arise out of or are based upon the omission or
alleged omission to state in the Registration Statement, the Prospectus, the
Disclosure Package, or any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any amendment or supplement to the Registration Statement,
the Prospectus, or the Disclosure Package or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Placement Shares under the securities laws thereof or filed with the
Commission a material fact required to be stated in it or necessary to make the
statements in it not misleading, and will reimburse Canaccord for any reasonable
legal expenses of counsel for Canaccord and one set of local counsel in each
applicable jurisdiction for Canaccord, and for other expenses reasonably
incurred by Canaccord in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or the Disclosure Package, or any such
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by and through Canaccord expressly for use
therein.

 

(b)Canaccord Indemnification. Canaccord will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendments
thereto), the Prospectus (or any amendment or supplement thereto), the
Disclosure Package, any Issuer Free Writing Prospectus or any non-Issuer Free
Writing Prospectus used pursuant to Section 8(b), or arise out of or are based
upon the omission or alleged omission to state therein a material fact, in the
case of the Registration Statement or any amendment thereto, required to be
stated therein or necessary to make the statements therein not misleading and,
in the case of the Prospectus or any supplement thereto, the Disclosure Package,
the Issuer Free Writing Prospectus or any non-Issuer Free Writing Prospectus,
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement (or any amendments
thereto), the Prospectus (or any amendment or supplement thereto), the
Disclosure Package, any Issuer Free Writing Prospectus, or any non-Issuer Free
Writing Prospectus in reliance upon and in conformity with written information
furnished to the Company by and through Canaccord expressly for use therein; and
will reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred.

 



-29-

 

 

(c)Procedure. Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, promptly notify such indemnifying
party in writing of the institution of such action and such indemnifying party
shall assume the defense of such action, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the failure to so notify such indemnifying
party shall not relieve such indemnifying party from any liability which such
indemnifying party may have to any indemnified party or otherwise. (The
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless the employment of such
counsel shall have been authorized in writing by the indemnifying party in
connection with the defense of such action or the indemnifying party shall not
have, within a reasonable period of time in light of the circumstances, employed
counsel to defend such action or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from, additional to or in conflict with those available to such
indemnifying party (in which case such indemnifying party shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties), in any of which events such fees and expenses shall be borne by such
indemnifying party and paid as incurred (it being understood, however, that such
indemnifying party shall not be liable to the expenses of more than one separate
counsel (in addition to any local counsel) in any one action or series of
related actions in the same jurisdiction representing the indemnified parties
who are parties to such action). No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party. No indemnifying party shall be liable for
any settlement of any action or claim affected without its written consent,
which consent shall not be unreasonably withheld.

 

(d)Contribution. If the indemnification provided for in this Section 10 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and Canaccord on the
other from the offering of the Placement Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and Canaccord on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and Canaccord on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company, bear to the total underwriting discounts, commissions and other
fees received by Canaccord. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or Canaccord on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Canaccord agree that it would not be just and equitable if contributions
pursuant to this subsection (d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d),
Canaccord shall not be required to contribute any amount in excess of the amount
by which the total price at which the Placement Shares distributed to the public
by it were offered to the public exceeds the amount of any damages which
Canaccord has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e)Obligations. The obligations of the Company under this Section 10 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls
Canaccord within the meaning of the Securities Act; and the obligations of
Canaccord under this Section 10 shall be in addition to any liability which
Canaccord may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Securities Act.

 



-30-

 

 

11. Representations and Agreements to Survive Delivery. All representations and
warranties of the Company herein or in certificates delivered pursuant hereto
shall remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of Canaccord, any controlling persons, or the
Company (or any of their respective officers, directors or controlling persons),
(ii) delivery and acceptance of the Placement Shares and payment therefor or
(iii) any termination of this Agreement.

 

12. Termination.

 

(a)Canaccord shall have the right to terminate this Agreement at any time by
giving notice as hereinafter specified if (i) any Material Adverse Effect has
occurred, or any development that is reasonably expected to cause a Material
Adverse Effect has occurred or any other event has occurred which, in the sole
judgment of Canaccord, may materially impair Canaccord’s ability to proceed with
the offering to sell the Shares, (ii) the Company shall have failed, refused or
been unable, at or prior to any Settlement Date, to perform any agreement on its
part to be performed hereunder, (iii) any other condition of Canaccord’s
obligations hereunder is not fulfilled, or (iv) any suspension or limitation of
trading in the Common Shares of the Company on the NASDAQ Capital Market shall
have occurred. Any such termination shall be without liability of any party to
any other party except that the provisions of Section 7(i) (Expenses),
Section 10 (Indemnification), Section 11 (Survival of Representations), Section
12(f) (Termination), Section 17 (Applicable Law; Consent to Jurisdiction) and
Section 18 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Canaccord elects to terminate this
Agreement as provided in this Section 12(a), Canaccord shall provide the
required notice as specified in Section 13 (Notices).

 

(b)The Company shall have the right to terminate this Agreement in its sole
discretion at any time by giving ten (10) days’ notice as hereinafter specified.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(i), Section 10, Section 11, Section
12(f), Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

 

(c)In addition to, and without limiting Canaccord’s rights under Section 12(a),
Canaccord shall have the right to terminate this Agreement in its sole
discretion at any time after the date of this Agreement by giving ten (10) days’
notice as hereinafter specified. Any such termination shall be without liability
of any party to any other party except that the provisions of Section 7(i),
Section 10, Section 11, Section 12(f), Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.

 



-31-

 

 

(d)This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), 12(b) or 12(c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 7(i), Section 10,
Section 11, Section 12(f), Section 17 and Section 18 shall remain in full force
and effect.

 

(e)Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
Canaccord or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

 

(f)In the event that the Company terminates this Agreement, as permitted under
Section 12(b), the Company shall be under no continuing obligation pursuant to
this Agreement to utilize the services of Canaccord in connection with any sale
of securities of the Company or to pay any compensation to Canaccord other than
compensation with respect to sales of Placement Shares subscribed on or before
the termination date and the Company shall be free to engage other placement
agents and underwriters from and after the termination date with no continuing
obligation to Canaccord.

 

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and if sent to Canaccord, shall be delivered to:

 

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

Attention: ECM, General Counsel

E-mail: jpardi@canaccordgenuity.com; aviles@canaccordgenuity.com

 

With a copy to:

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Thomas S. Levato, Esq.

E-mail: TLevato@goodwinlaw.com

 

or if sent to the Company, shall be delivered to:

 

Helios and Matheson Analytics Inc.

Empire State Building

350 5th Avenue

New York, NY 10118

Attention: Chief Executive Officer

E-mail: tfarnsworth@hmny.com

 

With a copy to:

 

Greenberg Traurig LLP

1840 Century Park East, Suite 1900

Los Angeles, California 90067
Attention: Kevin Friedmann, Esq.

E-mail: friedmannk@gtlaw.com

 



-32-

 

 

Each party to this Agreement may change such address for notices by sending to
the other party to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., eastern time, on a Business Day or, if such
day is not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier,
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid), and
(iv) if sent by email, on the Business Day on which receipt is confirmed by the
individual to whom the notice is sent, other than via auto-reply. For purposes
of this Agreement, “Business Day” shall mean any day on which commercial banks
in New York City are open for business.

 

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Canaccord and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of either of the parties contained in this
Agreement shall be deemed to include the successors and permitted assigns of
such party. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party, provided, however, that Canaccord
may assign its rights and obligations hereunder to an affiliate of Canaccord
without obtaining the Company’s consent.

 

15. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Shares.

 

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Canaccord. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 



-33-

 

 

17. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

18. Waiver of Jury Trial. The Company and Canaccord hereby irrevocably waive any
right either may have to a trial by jury in respect of any claim based upon or
arising out of this agreement or any transaction contemplated hereby.

 

19. Absence of Fiduciary Duties. The parties acknowledge that they are
sophisticated in business and financial matters and that each of them is solely
responsible for making its own independent investigation and analysis of the
transactions contemplated by this Agreement. They further acknowledge that
Canaccord has not been engaged by the Company to provide, and has not provided,
financial advisory services in connection with the terms of the offering and
sale of the Shares nor has Canaccord assumed at any time a fiduciary
relationship to the Company in connection with such offering and sale. The
parties also acknowledge that the provisions of this Agreement fairly allocate
the risks of the transactions contemplated hereby among them in light of their
respective knowledge of the Company and their respective abilities to
investigate its affairs and business in order to assure that full and adequate
disclosure has been made in the Registration Statement and the Prospectus (and
any amendments and supplements thereto). The Company hereby waives, to the
fullest extent permitted by law, any claims it may have against Canaccord for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees
Canaccord shall have no liability (whether direct or indirect) to the Company in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of the Company, including shareholders,
employees or creditors of Company.

 

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or email transmission.

 

-34-

 

 

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Agreement in the space provided below.

 



  Very truly yours,       HELIOS AND MATHESON INC.         By: /s/ Theodore
Farnsworth   Name: Theodore Farnsworth   Title: Chief Executive Officer        
ACCEPTED   as of the date first-above written:       CANACCORD GENUITY LLC      
  By: /s/ Jennifer Pardi   Name: Jennifer Pardi   Title: Sr. Managing Director

 

[Signature page to Equity Distribution Agreement]

 

 

 

 

SCHEDULE 2

 

SUBSIDIARIES

 

Zone Technologies, Inc.

 

MoviePass Inc.

 

Helios & Matheson Global Services Private Limited

 

HMNY Zone Loan LLC

 

 

 

 

EXHIBIT A

 

OFFICER’S CERTIFICATE

 

 

I, [name of executive officer], the [title of executive officer] of Helios and
Matheson Inc., a Delaware corporation (the “Company”), do hereby certify in such
capacity and on behalf of the Company pursuant to Section 7(p) of the Equity
Distribution Agreement dated April 18, 2018 (the “Distribution Agreement”)
between the Company and Canaccord Genuity LLC, to the best of my knowledge that:

 

(i) The representations and warranties of the Company in Section 6 of the
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

 

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Distribution Agreement
at or prior to the date hereof.

 

Date: ______________ By:     Name:   Title:

 



 

 